ORDER

PER CURIAM.
Demetrius Hulsey (Defendant) appeals the judgment of conviction entered by the Circuit Court of the City of St. Louis after a jury found him guilty of two counts of first-degree robbery. Defendant claims the trial court erred by denying his motion to suppress and admitting into evidence *465his statements to police because the statements were obtained in violation of his privilege against compulsory self-incrimination.
We have reviewed the briefs of the parties and the record on appeal and find no error. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 80.25(b).